Banke, Presiding Judge.
This is an action by the appellant to recover property damage benefits allegedly owed to him under the collision coverage provisions of his automobile insurance policy. The appeal is from the grant of summary judgment to the appellee insurer.
The car was damaged in a collision which occurred on October 21, 1982. The policy specified that “[n]o action shall lie against the company . . . unless suit is filed within twelve months next after inception of loss.” This suit was not filed until October 25, 1983. In an affidavit submitted in opposition to the motion for summary judgment, the appellant asserted that he was “lulled into a false sense of security” from October 21, 1982, to December 21 or 22 of that year due to a request by a claims adjuster that he wait until the claim had been investigated before taking further action. Held:
The policy provision requiring that suit be filed within 12 months after the inception of the loss was valid and enforceable, and there is no evidence of any continued effort at negotiation which could reasonably have led the appellant to believe that the insurer intended to enlarge or waive this limitation period. Accord Johnson v. Ga. Farm &c. Ins. Co., 141 Ga. App. 859 (2) (234 SE2d 693) (1977). It follows that the insurer met its burden of establishing that no material issue of fact existed and that the trial court did not err in granting the motion for summary judgment.
*426Decided October 19, 1984.
Benjamin Zeesman, for appellant.
George M. Peagler, Jr., for appellee.

Judgment affirmed.


Pope and Benham, JJ., concur.